Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is effective as of August 1, 2011, by and between Tanke
Biosciences Corporation, a Nevada corporation (the “Company”), and Gilbert Lee
(the “Executive”).
 
In consideration of the mutual covenants herein contained and of the mutual
benefits herein provided, the Company and the Executive agree as follows:
 
1.           Representations and Warranties.  The Executive represents and
warrants to the Company that the Executive is not bound by any restrictive
covenants and has no prior or other obligations or commitments of any kind that
would in any way prevent, restrict, hinder or interfere with the Executive’s
acceptance of continued employment or the performance of all duties and services
hereunder to the fullest extent of the Executive’s ability and knowledge.
 
2.           Term of Employment.  The Company will employ the Executive and the
Executive accepts continued employment by the Company on the terms and
conditions herein contained for a period (the “Employment Period”) provided in
Section 5.
 
3.           Duties and Functions.
 
(a)           The Executive shall be employed as the Chief Financial Officer
(“Officer”) of the Company, reporting to the Chief Executive Officer (the “CEO”)
of the Company and shall perform duties consistent with the position of a chief
financial officer of a U.S. publicly-listed corporation with operations in the
People’s Republic of China.  Without limiting the generality of the foregoing,
the Executive shall, under the supervision and direction of the Chief Executive
Officer:
 
 
(1)
Serve and execute all applicable documents, filings and reports as the principal
accounting officer of the Company for purposes of the Company’s filings with the
U.S. Securities and Exchange Commission (the “SEC”) and, in connection
therewith, be responsible, in coordination with the Company’s existing
accounting personnel, for: (A) all accounting and financial reporting and
controls of the Company and its wholly-owned subsidiaries and (B) all financial
related disclosure controls of the Company and its wholly-owned subsidiaries;

 
 
(2)
Oversee all aspects of the Company’s annual audit, including communications and
interactions with the Company’s independent registered accounting firm, the
Board of Directors of the Company (the “Board”) or any designated audit
committee thereof, the Chief Executive Officer and the Company’s outside legal
counsel;

 
 
(3)
Oversee the preparation and filing the Company’s annual and quarterly financial
statements and related SEC reports (including the Management’s Discussion and
Analysis of Financial Condition and Results of Operations contained therein) in
conformance with all SEC rules and regulations and generally accepting
accounting principles (“GAAP”) of the United States of America;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(4)
Oversee the conversion of the Company’s financial statements from Chinese GAAP
to U.S. GAAP;

 
 
(5)
Design and implement Sarbanes-Oxley Act, ensure the corporate internal
governance  in compliance with the relevant provisions of the U.S. securities
laws and applicable stock market regulations.

 
 
(6)
Work with the Company’s other accounting and finance personnel to implement the
finance function of the Company, including the preparation or review of budgets,
projections and financial analyses;

 
 
(7)
Assist the Company in its communications with the SEC and all other applicable
regulatory authorities;

 
 
(8)
Assist company’s executives to prepare and implement  a strategic acquisition
program and provide supports for the Company’s acquisition initiatives;

 
 
(9)
During the Employment Term, the Executive shall lead and coordinate the
Company’s investor relations activities which shall include, but is not limited
to, communications with investors, analysts and media, and the Company’s press
releases. The Executive shall work in conjunction with other members of the
executive management team to support the Company’s business growth; and

 
 
(10)
Assist the Chief Executive Officer in communications with the investment
community.  Prepare road show for the company or introduce the company to
potential investors at meetings to promote the company in the U.S. capital
market.

 
The Executive agrees to undertake the duties and responsibilities commensurate
with the position of Officer, which may encompass such different or additional
duties as may, from time to time, be reasonably assigned by the CEO, and the
duties and responsibilities undertaken by the Executive may be reasonably
altered or modified from time to time by the CEO, subject to the limitations on
reduction of duties provided in Section 5(c) of this Agreement.  The Executive
shall comply with all of the Company’s policies and procedures.
 
(b)           During the Employment Period, the Executive will devote
substantially all of his full time and efforts to the best of his ability,
experience and talent to the business of the Company.  The Executive shall not
invest, participate or engage in (for the Executive’s own account or for the
account of others), or possess an interest in, any other financial venture or
investment or professional activity of any kind or description, independently or
with others, if the primary business or purpose of such other financial venture
or investment or professional activity is the same as, or could otherwise be
deemed to be competitive with, the business of the Company.  Subject to the
foregoing, the Executive may, so long as such activities do not interfere with
his duties and responsibilities hereunder, invest, participate or engage in (for
the Executive’s own account or for the account of others), or may possess an
interest in, other financial ventures and investment and professional activities
of any kind or description, independently or with others, including (i)
charities and passive investments, (ii) investment in, or the acquisition or
disposition of, securities (provided that no such investment may exceed 5% of
the equity of any entity, without the prior approval of the Board), (iii)
serving as officers, directors, representatives or agents of any entity,
partners of any partnership, or trustees of any trust (and in each case may
receive fees, commissions, remuneration, profits and reimbursement of expenses
in connection with such ventures and activities), in each case provided that
such Person does not expressly or implicitly represent that he is acting for the
Company.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Compensation.
 
(a)           Base Salary.  As compensation for his services hereunder, during
the Executive’s employment as Officer, the Company agrees to pay the Executive a
base salary at $125,000 per annum, payable in accordance with the Company’s
normal payroll schedule, or on such other periodic basis as may be mutually
agreed upon.  The Executive’s base salary shall be subject to 10% increase from
January 1, 2012.
 
(b)           The Executive’s salary shall be subject to annual review, based on
corporate policy and contributions made by the Executive to the Company and such
other factors as the CEO shall determine.
 
(c)           Bonus:  The Executive shall be eligible to receive an annual cash
bonus award for the fiscal year ending December 31, 2012.  All bonuses shall be
at the discretion of the Board.
 
(d)           Stock Option.                                The Executive shall
be entitled to receive 30,000 options (the “Stock Option”) of common stock of
the Company at exercise price of the market price of the Company’s stock on the
issuance date as decided by the Board.  The Stock Option shall vest in two
years, of which 50% of Stock Option (15,000 options) shall vest one year
anniversary from the issuance date and the remaining 50% of Stock Option (15,000
options) shall vest the second year anniversary from the issuance date, provided
that the Executive is in employment with the Company on the vesting date.
 
Upon termination of the Executive’s employment with the Company with or without
cause or due to the Executive’s disability or death, the Executive’s interest in
any stock options or restricted stock which he has been granted subject to
vesting schedule shall fully vest on the effective date of his termination, and
the Executive shall be granted a 30 days period in which the exercise all of the
options, subject to the terms and conditions of the applicable stock option
plan. Executive’s interest in any stock options or restricted stock eligible
under the terms of the applicable stock option or restricted stock plan or
agreement for which the Executive was scheduled to become eligible but not
vested yet shall be terminated on the effective date of the termination date.
 
(e)           Business Expenses: In addition to the compensation provided for
above, the Company agrees to pay or to reimburse the Executive during his
employment for all reasonable ordinary, and necessary, properly vouchered,
client-related travel, entertainment or other business expenses incurred in the
performance of his services hereunder in accordance with Company policy in
effect from time to time. The Executive shall submit vouchers and receipts for
all expenses for which reimbursement is sought.
 
(f)           Vacation: During each calendar year, the Executive shall be
entitled to four weeks of vacation per year.  To the extent that the Executive
does not use his vacation in a given calendar year, he shall be entitled to
carry forward accrued unused vacation over from year to year; provided, however,
that in no event may he at any time have more than 30 business days of vacation
accrued and once he has 30 business days of accrued unused vacation, he shall no
longer continue to accrue further vacation time until he has used some of his
accrued vacation time.
 
 
3

--------------------------------------------------------------------------------

 
 
(g)           During the Employment Period, the Executive shall be based in the
United States and shall travel to China no less than four (4) times per year at
the Company’s expense.
 
(h)           Fringe Benefits: In addition to his compensation provided by the
foregoing, the Executive shall be entitled to the benefits made available
generally to Company employees pursuant to Company programs, including, by way
of illustration, personal leave, paid holidays, sick leave, profit-sharing,
pension plans, 401(k) plan, retirement, disability, insurance programs of the
Company, and a health insurance program provided by a U.S. health insurance
provider subject to the Company’s prior written consent.
 
(i)           Notwithstanding anything contained herein, the Executive shall be
permitted to serve on the Board of Directors of other US companies that are not
competitors with Tanke Biosciences Corporation or its subsidiaries.
 
5.           Employment Period; Termination.
 
(a)           The Executive’s employment under this Agreement shall commence on
the effective date of this Agreement, and shall continue thereafter unabated
until terminated upon the earlier to occur of the following events: (i) the
close of business on the second anniversary of this Agreement (the initial two
years term of this Agreement shall be referred to herein as the “Initial Term”)
or (ii) as otherwise provided below, provided, however, that, on the second
anniversary of the date of this Agreement, and on every subsequent annual
anniversary, the term of this Agreement and the Employment Period may be renewed
for a term ending one (1) year subsequent to such date (each such one-year term
shall be referred to herein as a “Renewal Term”) , if the Company gives the
Executive written notice at least thirty (30) days prior to the such anniversary
date, unless sooner terminated as provided herein. For the purposes of this
Agreement, the Initial Term and each Renewal Term shall collectively be referred
to as the “Employment Period.”
 
(b)           Termination By Executive Without Good Reason.  Notwithstanding the
provisions of Section 5(a), the Executive may terminate his employment as the
Officer at any time for any reason by giving the Company written notice at least
sixty (60) days prior to the effective date of termination. Unless otherwise
provided by this Section, all compensation and benefits paid by the Company to
the Executive shall cease upon his last day of employment, but the Executive
shall be entitled to receive any accrued but unpaid base salary, and to be
reimbursed for any reimbursable expenses that have not been reimbursed prior to
the effective date such termination.
 
(c)           Termination By Executive With Good Reason. Subject to the
provisions detailed below, upon thirty (30) days’ written notice to the Company
of his intent to terminate the Agreement, the Executive shall have the right to
terminate his employment under this Agreement for Good Reason. For purposes of
this Agreement, “Good Reason” is defined as any one of the following: (i)
Company’s willful material breach of any provision of this Agreement; or (ii)
any material adverse change in the Executive’s position (including status,
offices, titles and reporting requirements) authority, duties or
responsibilities (other than a change due to the Executive’s Permanent
Disability) which results in: (A) a diminution in any material respect in the
Executive’s position, authority, duties, responsibilities or compensation, which
diminution continues in time over at least thirty (30) days such that it
constitutes an effective demotion; or (B) a material diversion from the
Executive’s performance of the functions of the Executive’s position, excluding
for this purpose material adverse changes made with the Executive’s written
consent or due to the Executive’s termination for Cause (as defined below) or
termination by the Executive without Good Reason; provided, however, that it
shall not constitute Good Reason unless the Executive shall have provided the
Company with written notice of its alleged actions constituting Good Reason
(which notice shall specify in reasonable detail the particulars of such Good
Reason) within 30 days of the events alleged actions constituting Good Reason
and Company has not cured any such alleged Good Reason or substantially
commenced its effort to cure such breach within thirty (30) days of the
Company’s receipt of such written notice.
 
 
4

--------------------------------------------------------------------------------

 
 
If the Executive’s employment is terminated by the Executive with Good Reason,
the Executive shall continue to receive his base salary, any unpaid bonus and
health insurance coverage on the same terms as made available to the Company’s
employees for a period of two (2) months from the effective date of termination
(such continuation of base salary and health insurance coverage being the
“Severance Benefits”).
 
Notwithstanding the foregoing, the Executive shall not be entitled to any
Severance Benefits unless (i) the Executive complies with all of the restrictive
covenants by which he is bound (whether pursuant to this Agreement or
otherwise), including, but not limited to, any non competition agreement, non
solicitation agreement or confidentiality agreement signed by the Executive, and
(ii) the Executive executes, delivers and does not revoke a general release in
form and substance acceptable to the Company. The parties hereto acknowledge
that the Severance Benefits to be provided under this Section 5(c) are to be
provided in consideration for the above specified release.
 
(d)           Termination by the Company for Cause. If the Executive’s
employment is terminated for Cause (as defined below), the Executive will not be
entitled to and shall not receive any compensation or benefits of any type
following the effective date of termination, including, for the avoidance of
doubt, the Severance Benefits. Except as provided below, in the event the
Executive’s employment with the Company is terminated for Cause, such
termination shall be effective upon the Executive’s receipt of the notice
terminating his employment for Cause, which notice shall describe the bases for
the Cause determination.  As used in this Agreement, the term “Cause” shall
exist upon any of the following events:  (i) the Executive’s fraud or breach of
fiduciary obligations in connection with performance of his duties with the
Company (including but not limited to any acts of embezzlement or
misappropriation of funds); (ii) the Executive’s indictment for a felony or plea
of guilty or nolo contendere to a felony charge or any criminal act involving
moral turpitude; (iii) the Executive’s being under the influence of any drugs
(other than prescription medicine or other medically-related drugs to the extent
that they are taken in accordance with their directions) or repeatedly being
under the influence of alcohol, during the performance of his duties under this
Agreement, or, while under the influence of such drugs or alcohol, engaging in
grossly inappropriate conduct during the performance of his duties under this
Agreement; (iv) the Executive’s refusal to substantially perform the Executive’s
duties hereunder, except in the event that the Executive becomes permanently
disabled as set forth in Section 5(f); (v) the Executive’s willful misconduct or
gross negligence in connection with his employment; (vi) the Executive’s
material violation of any Company policies or procedures relating to harassment,
discrimination or insider trading; (vii) the Executive’s material breach of any
provision of this Agreement. In the case of items (iv), (vi) and or (vii) above,
the Company shall provide the Executive with written notice specifying in
reasonable detail the particulars of such Cause.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           Termination by the Company Without Cause. Upon ten (10) days
written notice, the Company shall have the right to terminate the Executive for
any reason or no reason at all. If the Executive’s employment is terminated by
the Company without Cause, the Executive shall receive Severance Benefits
(subject to any limits of the Company’s applicable benefits plans and insurance
policies) for a period of two (2) months from the effective date of termination.
 
Notwithstanding the foregoing, the Executive shall not be entitled to any
Severance Benefits unless (i) the Executive complies with all of the restrictive
covenants by which he is bound (whether pursuant to this Agreement or
otherwise), including, but not limited to any non-competition agreement,
non-solicitation agreement, or confidentiality agreement signed by the
Executive, and (ii) the Executive executes, delivers, and does not revoke a
general release in form and substance acceptable to the Company. The parties
hereto acknowledge that the Severance Benefits to be provided under this Section
5(e) is to be provided in consideration for the above-specific release.
 
(f)           Termination Due to Executive’s Permanent Disability. In the event
the Executive becomes permanently disabled during employment with the Company,
the Company may terminate this Agreement by giving fifteen (15) days notice to
the Executive of its intent to terminate, and unless the Executive resumes
performance of the duties set forth in Section 3 within five (5) days of the
date of such notice and continues performance for the remainder of the notice
period, this Agreement shall terminate at the end of the fifteen (15) day
period.  If the disability is caused by the work performed by the Executive
under his employment with the company, and the Executive is terminated pursuant
to this Section 5(f), he shall be entitled to receive the Severance Benefits for
a period of  two months from the effective date of termination. The Executive
shall reasonably cooperate with the Company in securing disability coverage,
retaining disability coverage and collecting any benefits available from its
disability insurance carrier. This salary continuation element of the Severance
Benefits shall be payable in accordance with the Company's normal payroll
schedule, or on such other periodic basis as may be mutually agreed upon, from
the effective date of his termination, as if the Executive's employment had
continued during the severance period. “Permanently Disabled” for the purposes
of this Agreement means the inability, due to physical or mental ill health, to
perform the essential functions of Executive’s job, with or without a reasonable
accommodation for one hundred twenty (120) business days during any one
employment year, irrespective of whether such days are consecutive. In the event
of any dispute under this Section, the Executive shall submit to a physical
examination by a licensed physician subject to the dictates or requirements of
the Company's disability insurance carrier, the cost of which will be paid by
the Company, and the determination of such physician shall be determinative.
 
 
6

--------------------------------------------------------------------------------

 
 
(g)           Termination Upon Executive's Death.  This Agreement will terminate
immediately upon the Executive's death. In that event, the Executive's estate
shall receive any accrued but unpaid salary or bonus.  In addition, the
Executive's estate shall be entitled to receive the severance benefits for a
period of two months from the effective date of termination. This salary
continuation element of the Severance Benefits shall be payable in accordance
with the Company's normal payroll schedule, or on such other periodic basis as
may be mutually agreed upon, from the effective date of his termination, as if
the Executive's employment had continued during the two  month severance period.
 
(h)           Section 409A. Notwithstanding anything to the contrary in this
Agreement, any cash severance payments otherwise due to the Executive pursuant
to this Section 5 or otherwise on or within the six-month period following the
Executive's termination will accrue during such six-month period and will become
payable in a lump sum payment on the date that is six (6) months and one (1) day
following the Executive's termination. In. addition, this Agreement will be
deemed amended to the extent necessary to avoid imposition of any additional tax
or income recognition prior to actual payment to the Executive under Section
409A of the Internal Revenue Code of 1986, as amended, and any temporary,
proposed or final Treasury Regulations and guidance promulgated thereunder and
the parties agree to cooperate with each other and to take reasonably necessary
steps in this regard.
 
6.           Company Property.  All correspondence, records, documents,
software, promotional materials, and other Company property, including all
copies, which come into the Executive’s possession by, through or in the course
of his employment, regardless of the source and whether created by the
Executive, are the sole and exclusive property of the Company, and immediately
upon the termination of the Executive’s employment, or any time at the Company’s
reasonable request, the Executive shall return to the Company all such property
of the Company.
 
7.           Non-Competition, Non-Solicitation.
 
(a)           The Executive agrees that, in consideration of his employment with
the Company pursuant to this Agreement, and other good and valuable
consideration, the receipt of which is hereby acknowledged, during the
Executive’s employment with the Company and for twenty-four (24) months after
termination thereof, the Executive will not either on his own behalf or on
behalf of any third party, except on behalf of the Company, directly or
indirectly (other than through his ownership of equity interests in the
Company), as an individual proprietor, principal, manager, agent, consultant,
guarantor, advisor, member, owner, participant, partner, stockholder, officer,
employee, director, joint venturer, lender, or in any other capacity whatsoever
(other than as a passive holder of not more than five percent (5%) of the total
outstanding stock of a publicly-held company):
 
(i)           (1) recruit, offer employment to, solicit or induce, or attempt to
induce, any employee or employees of the Company or any affiliate to terminate
their employment with, or otherwise cease their relationship with, the Company
or any affiliate or (2) recruit, offer employment to or solicit any person who
has been employed by the Company or any affiliate during the 12 months preceding
such solicitation or offer of employment;
 
 
7

--------------------------------------------------------------------------------

 
 
(ii)           solicit, divert, take away, or attempt to divert or take away,
the business or patronage (with respect to product; or services of the kind or
type developed, produced, marketed, furnished or sold by the Company) of any of
the Company’s clients, customers, vendors, business or strategic partners or
accounts, or prospective clients, customers, vendors, business or strategic
partners or accounts, or
 
(iii)           persuade or induce any client, customer, vendor, strategic or
business partner or account of the Company to restrict or cease to do business
with, invest in, participate with, or otherwise work with the Company, or to
reduce the amount of business, investment, participation or work that any such
client, customer, vendor, or strategic or business partner has customarily done
or actively contemplates doing with the Company.
 
(b)           The Executive and the Company agree that this covenant not to
compete is a reasonable covenant under the circumstances, and further agree that
if in the opinion of any court of competent jurisdiction such restraint is not
reasonable in any respect, such court shall have the right, power and authority
to excise or modify such provision or provisions of this covenant as to the
court shall appear not reasonable and to enforce the remainder of the covenant
as so amended.  The Executive agrees that any breach of the covenants contained
in this Section 7 would irreparably injure the Company. Accordingly, the
Executive agrees that the Company may, in addition to pursuing any other
remedies it may have in law or in equity, cease making any payments or providing
any benefits otherwise required by this Agreement and obtain an injunction
against the Executive from any court having jurisdiction over the matter
restraining any further violation of this Agreement by the Executive.
 
(c)           The provisions of Section 7 shall survive termination of this
Agreement.
 
8.           Protection of Confidential Information.
 
(a)           For purposes of this Section 8, “Confidential Information” shall
mean non-public information concerning the financial data, strategic business
plans, product development (or other proprietary product data), projects,
customer lists, marketing plans, methodologies, business or vendor
relationships, relationships with strategic or business partners, its high speed
networks, or equipment, tools or other materials developed for use on such
networks, and all information and know-how (whether or not patentable,
copyrightable or otherwise able to be registered or protected under laws
governing intellectual property) owned, possessed, or used by the Company, any
affiliate or any customer, including, without limitation, any formula, method,
procedures, composition, project, development, plan, market research, vendor
information, customer or client lists or information, contacts at or knowledge
of customers or clients, prospective customers and clients, business or
strategic partners of the Company, trade secret, process, research, reports,
financial data, technical data, test data, know-how, computer program, software,
software documentation, source code, hardware design, technology, marketing or
business plan, forecast, unpublished financial statement, budget, license,
patent applications, contracts, joint ventures, price, cost and personnel data,
any trade names, trademarks or slogans and other non-public, proprietary and
confidential information of the Company, its affiliates or customers, that, in
any case, is not otherwise available to the public (other than by the
Executive’s breach of the terms hereof). The Executive agrees (i) that all
Confidential Information, whether or not in writing, shall be treated as being
confidential and/or proprietary information and is the exclusive property of the
Company and (ii) to hold in a fiduciary capacity for the sole benefit of the
Company all Confidential Information.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Confidential Information shall not include information that
 
(i)           is or becomes public knowledge through legal means without fault
by the Executive,
 
(ii)           is already public knowledge prior to the signing of this
Agreement,
 
(iii)           must be disclosed pursuant to applicable law or court order.
 
(c)           The Executive agrees that he will not at any time, either during
the Term of this Agreement or after its termination, disclose to anyone any
Confidential Information, or utilize such Confidential Information for his own
benefit, or for the benefit of third parties without written approval by the
CEO.  The Executive further agrees that all memoranda, notes, records, data,
schematics, sketches, computer programs, prototypes, or written, photographic,
magnetic or other documents or tangible objects compiled by him or made
available to him during the Term of his employment concerning the business of
the Company and/or its clients, including any copies of such materials, shall be
the property of the Company and shall be delivered to the Company on the
termination of his employment, or at any other time upon request of the Company.
 
(d)           The Executive also agrees that any breach of the covenants
contained in this Section 8 would irreparably injure the Company. Accordingly,
the Executive agrees that the Company may, in addition to pursuing any other
remedies it may have in law or in equity, cease making any payments or providing
any benefits otherwise required by this Agreement and obtain an injunction
against the Executive from any court having jurisdiction over the matter
restraining any further violation of this Agreement by the Executive
 
9.           Intellectual Property.  During the Term of this Agreement, the
Executive will disclose to the Company all ideas, concepts, inventions, product
ideas, new products, discoveries, methods, software, business plans and business
opportunities developed by him during the Employment Period, which relate
directly or indirectly to the Company’s business or the business of any of its
affiliates or their respective clients, including without limitation, any
process, product or product improvement, product ideas, new products,
discoveries, methods, software, domain names or proposed domain names, trade
names, trademarks or slogans, which may or may not be patentable or
copyrightable, registerable or otherwise protectable. The Executive agrees that
such will be the property of the Company from the moment of its inception
(including, without limitation, all copyrightable works, which shall be deemed
“works made for hire” under the United States Copyright Act) and that he will at
the Company’s reasonable request and cost to do whatever is necessary to assign
or otherwise secure for the Company the rights thereto by patent, copyright or
otherwise. The Executive acknowledges and agrees that his obligations with
respect to Company property discussed in this paragraph shall survive the
termination or expiration of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
10.           Publicity. Neither party shall issue, without consent of the other
party, any press release or make any public announcement with respect to this
Agreement or the employment relationship between them, unless such disclosure is
required by relevant Federal and State securities regulations. Following the
date of this Agreement and regardless of any dispute that may arise in the
future, the Executive and the Company jointly and mutually agree that they will
not disparage, criticize or make statements which are negative, detrimental or
injurious to the other (or, in the case of the Executive, negative, detrimental
or injurious to any officer, director, stockholder or affiliate of the Company
or its affiliates) to any individual, company or client, including within the
Company.
 
11.           Binding Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties hereto, their heirs, personal representatives,
successors and assigns. In the event the Company is acquired, is a non surviving
party in a merger, or transfers substantially all of its assets, this Agreement
shall not be terminated and the transferee or surviving company shall be bound
by the provisions of this Agreement. The parties understand that the obligations
of the Executive are personal and may not be assigned by him.
 
12.           Entire Agreement.  This Agreement contains the entire
understanding of the Executive and the Company with respect to employment of the
Executive and supersedes any and all prior understandings, written or oral. This
Agreement may not be amended, waived, discharged or terminated orally, but only
by an instrument in writing, specifically identified as an amendment to this
Agreement, and signed by all parties. By entering into this Agreement, the
Executive certifies and acknowledges that he has carefully read all of the
provisions of this Agreement and that he voluntarily and knowingly enters into
said Agreement.
 
13.           Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement. Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
14.           Governing Law and Submission to Jurisdiction. This Agreement shall
be governed by, and construed and enforced in accordance with, the laws of the
State of New York, without giving effect to the principles of conflicts of law
thereof.
 
15.           Notices. Any notice provided for in this Agreement shall be
provided in writing. Notices shall be effective from the date of service, if
served personally on the party to whom notice is to be given, or on the second
day after mailing, if mailed by first class mail, postage prepaid. Notices shall
be properly addressed to the parties at their respective addresses or to such
other address as either party may later specify by notice to the other.
 
16.           Arbitration.                      Except as provided below, the
parties agree that any controversy, claim or dispute arising out of or relating
to this agreement, or the breach thereof or arising out of or relating to the
employment of the Executive, or the termination thereof, including any statutory
or common law claims under federal, state, or local law, including all laws
prohibiting discrimination in the workplace, shall be resolved by arbitration in
New York in accordance with the employment dispute resolution rules of JAMS. The
parties agree that any award rendered by the arbitrator shall be final and
binding, and that judgment upon the award may be entered in any court having
jurisdiction thereof. The parties further acknowledge and agree that, due to the
nature of the confidential information, trade secrets, any intellectual property
belonging to the Company to which the Executive has or will be given access, and
the likelihood of significant harm that the Company would suffer in the evident
that such information was disclosed to third parties, nothing in this section
shall preclude the company from going to court to seek injunctive relief to
prevent the Executive from violating the obligations established in sections 7
through 10 of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
17.           Indemnification.
 
(a)           Corporate Acts. In his capacity as a director, officer, or
employee of the Company or serving or having served any other entity as a
director, officer, or executive at the Company’s request, the Executive shall be
indemnified and held harmless by the Company to the fullest extent allowed by
law, the Company’s Articles of Organization and bylaws, from and against any and
all losses, claims, damages, liabilities, expenses (including legal fees and
expenses), judgments, fines, settlements and other amounts arising from any and
all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, in which the Executive may be involved, or
threatened to be involved, as a party or otherwise by reason of the Executive’s
status, which relate to or arise out of the Company, their assets, business or
affairs, if in each of the foregoing cases, (i) the Executive acted in good
faith and in a manner the Executive believed to be in the best interests of the
Company, and, with respect to any criminal proceeding, had no reasonable cause
to believe the Executive’s conduct was unlawful, and (ii) the Executive’s
conduct did not constitute gross negligence or willful or wanton misconduct. The
Company shall advance all reasonable expenses incurred by the Executive in
connection with the investigation, defense, settlement or appeal of any civil or
criminal action or proceeding referenced in this Section, including but not
necessarily limited to, reasonable fees of’ legal counsel, expert witnesses or
other litigation-related expenses.
 
(b)           Directors & Officers Insurance. During the Employment Period, the
Executive shall be entitled to coverage under the Company’s directors and
officers liability insurance policy, in form and substance equal to the
insurance policy available to the Company's directors and officers, subject to
the terms of such policy, in effect at any time in the future to no lesser
extent than any other officers or directors of the Company. Notwithstanding
anything herein to the contrary, the provisions of this Section shall survive
the termination of this Agreement and the termination of the Employment Period
for any reason.
 
(c)           Personal Guarantees. The Company shall indemnify and hold harmless
the Executive for any liability incurred by him by reason of his execution of
any personal guarantee for the Company’s benefit (including but not limited to
personal guarantees in connection with office or equipment leases, commercial
loans or promissory notes).
 
 
11

--------------------------------------------------------------------------------

 
 
18.           Miscellaneous.
 
(a)           No delay or omission by either party in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by one party on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.
 
(b)           The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.
 
(c)           Any rights of the Executive hereunder shall be in addition to any
rights the Executive may otherwise have under written benefit plans or
agreements of the Company to which he is a party or in which he is a
participant, including, but not limited to, any Company sponsored written
employee benefit plans, stock option plans, grants and agreements.
 
(d)           The Company shall be entitled to withhold from any payment any
amount of withholding required by law.
 
[Signature page follows.]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its authorized officers or individually, on the
date first identified above.
 

 
TANKE BIOSCIENCES CORPORATION
         
 
By:
/s/ Guixiong Qiu       Name: Guixiong Qiu       Title: CEO and President      
Date: July 26, 2011  

 

 
EXECUTIVE:
         
 
/s/ Gilbert Lee     Name: Gilbert Lee     Date: July 26, 2011          

 